Name: Council Regulation (EEC) No 2875/92 of 21 September 1992 abolishing certain quantitative restrictions and amending Annex I to Regulation (EEC) No 288/82
 Type: Regulation
 Subject Matter: international trade;  trade policy
 Date Published: nan

 2. 10 . 92 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2875/92 of 21 September 1992 abolishing certain quantitative restrictions and amending Annex I to Regulation (EEC) No 288/82 the economic and commercial situation warrants their abolition in accordance with Article 2 of Regulation (EEC) No 288/82 ; Whereas, in these circumstances Annex I to Regulation (EEC) No 288/82 should be suitably amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas the common commercial policy is based on uniform principles ; whereas the common rules for imports established by Regulation (EEC) No 288/82 constitute an important part of this policy ; whereas the liberalization of imports, namely the absence of all quan ­ titative restrictions, subject to exceptions and derogations provided for in Community law, is the point of departure for such common rules ; Whereas quantitative restrictions on imports in the dif ­ ferent Member States are set out in a list contained in Annex I to Regulation (EEC) No 288/82 ; Whereas, for a number of such restrictions maintained by certain Member States, in particular in respect of Japan, HAS ADOPTED THIS REGULATION : Article 1 The quantitative restrictions on products falling within the CN codes listed in the Annex to this Regulation are hereby deleted from Annex 1 to Regulation (EEC) No 288/82. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Council The President J. GUMMER (') OJ No L 35, 9 . 2. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 848/92 (OJ No L 89, 4. 4. 1992, p. 1 ). No L 287/2 Official Journal of the European Communities 2. 10. 92 ANNEX The quantitative restrictions relating to the products falling within the following CN codes listed in column 9 relating to Italy, are abolished CN code 1992 CN code 1992 4011 10 00 8529 10 10 4011 20 00 8529 10 20 4011 40 00 8529 10 31 4011 50 10 8529 10 39 4011 50 90 8529 10 40 4011 91 00 8529 10 50 4011 99 00 8529 10 70 8529 10 90 4012 10 90 4012 20 90 8541 10 10 4012 90 90 8541 10 91 8541 10 99 4013 10 10 8541 21 10 4013 10 90 8541 21 90 4013 20 00 8541 29 10 4013 90 10 8541 29 90 4013 90 90 8541 30 10 8541 30 90 From 7207 20 39 8541 50 10 to 7229 90 00 8541 50 90 8541 60 00 8482 80 00 8541 90 00 8482 91 10 8482 91 90 8482 99 00